Citation Nr: 1045282	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  08-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as asbestosis. 


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from May 1944 to 
May 1946.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Wilmington, Delaware.  It was 
remanded by the Board for additional development in June 2009.  
Such development having been completed, the case was returned to 
the Board for appellate disposition.  While the Board notes that 
this appeal originally included a claim for service connection 
for a skin disorder, that claim was granted by the RO/AMC in a 
March 2010 rating decision so it is no longer before the Board.  

The Veteran testified before the undersigned Veterans Law Judge 
at a an April 2009 hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A pulmonary disorder, manifested by asbestos plaques, is as 
likely as not related in part to in-service asbestos exposure.

2.  Recent expert opinion notes that in the absence of 
interstitial fibrosis, not clearly shown here, true asbestosis is 
not shown.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, a 
pulmonary disorder, manifested by asbestos plaques was incurred 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to the Veteran's claim is required 
at this time.  

Service connection

The Veteran claims that he developed asbestosis as a result of 
his exposure to asbestos during his service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease diagnosed 
after discharge if all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  


The Veteran served as an apprentice seaman, seaman, and ship 
fitter while he was in the Navy from 1944 to 1946.  He was 
stationed aboard the U.S.S. Zircon, the U.S.S. PC1187, and the 
U.S.S. PC1087.  Ship fitters are classified as generally having 
had minimal exposure to asbestos.  However, the Veteran credibly 
testified at his April 2009 hearing that he worked on asbestos 
covered pipes during his service.  He also contended that exposed 
asbestos covered pipes were present throughout the ships upon 
which he served, including in the sleeping and eating areas.  

The Veteran also had significant exposure to asbestos after his 
service.  The Veteran fabricated duct work out of asbestos board 
and installed it while working at New Castle Air Base for a short 
time after service.  Thereafter, the Veteran worked with asbestos 
board and powdered asbestos from 1946 to the 1980s.  This 
included mixing powdered asbestos with cement in order to seal 
smoke breaching and pipes upon installation and working with 
asbestos piping.  The Veteran acknowledged that he worked with 
asbestos until he left his trade and became a foreman.  

The Veteran's service treatment records did not show a diagnosis 
of asbestosis or any other lung disorder, and a 1946 chest x-ray 
was normal.

The Veteran indicated that he was first diagnosed with asbestosis 
in 1989.  An August 1990 imaging study showed linear 
calcifications in the Veteran's lungs that were said consistent 
with asbestosis.  More recent imaging studies showed extensive 
pleural calcifications consistent with asbestos related pleural 
disease.

A VA examination was obtained in May 2006 to determine the 
etiology of the Veteran's claimed asbestosis.  The examiner 
opined that it was at least as likely as not that the Veteran's 
in-service exposure to asbestos caused his asbestosis.  However, 
the examiner's report apparently was based in part on an 
inaccurate factual premise; the examiner erroneously believed 
that the Veteran worked as an aviation support technician during 
his service and had a greater degree of in-service exposure to 
asbestosis than was actually the case.  For this reason, a new VA 
examination was obtained in August 2009.  That examiner gave 
differing opinions concerning whether the Veteran's asbestosis 
was caused by his service, but, in each case, the examiner 
reported an inaccurate history of the Veteran's in-service and 
post-service asbestos exposure.  First it was indicated there was 
a relationship between pulmonary findings and in-service asbestos 
exposure, with a later clarification that post-service exposure 
was more likely responsible for the current pulmonary findings.

As a result of the deficiencies and conflicts in the VA reports 
of examination, the Board obtained an expert medical opinion that 
was dated in August 2010.  The expert physician noted that while 
a review of the Veteran's records indicated that the Veteran 
developed asbestos related pleural plaques in his lungs, the 
available evidence did not show that he had asbestosis as there 
was no showing of interstitial lung disease due to asbestos 
exposure.  

With respect to the etiology of the asbestos related pleural 
plaques, the examiner noted that these take approximately 20 
years to become manifest after asbestos exposure.  Therefore, it 
was not unusual that the Veteran's 1946 chest x-ray was normal.  
The examiner noted that since the Veteran's first asbestos 
related pleural plaque was reported in 1989, his significant 
asbestos exposure could have occurred at any time from his 
service years through the late 1960s and early 1970s.  The 
examiner noted that it was not possible to determine from the 
available records when the Veteran had the most exposure to 
asbestos.  He opined that his "best guess" was that this 
occurred during the Veteran's post service years given the 
duration of the exposure alone, but he cautioned that this was a 
"clinical hunch at best and a speculation at worst." 

The expert explained that asbestos plaques are generally formed 
due to prolonged exposure to asbestos, so that his "clinical 
guess" was that the Veteran's post- service years accounted for 
the majority of the Veteran's exposure to asbestos.  He noted 
that if there were measurements of ambient asbestos, risk 
assessment could help clarify the attribution of risk but no such 
measurements were available in this case.

The expert concluded that while it was more likely than not that 
the longer exposure to asbestos after service contributed to 
"the majority of the asbestos plaque formation" absent further 
characterization of actual asbestos fiber exposure during service 
"it is difficult to state without speculating that the in-
service exposure did not contribute to the development of 
asbestos plaques."  However, the expert cautioned again that the 
diagnosis of asbestosis was not established because asbestos 
related pleural plaques in the lungs were not equivalent to 
asbestosis, which is interstitial lung disease due to asbestos 
exposure.  The interstitial lung disease has not been clinically 
established based on the studies currently on file.

While the expert physician's finding that the Veteran was not 
shown to have asbestosis is given great weight due to his 
explanation that interstitial lung disease due to asbestos 
exposure was not shown by any of the clinical tests of record, he 
confirmed the diagnosis of asbestos related pleural plaques in 
the Veteran's lungs.  These plaques were also shown by various 
imaging studies of the Veteran's lungs that are of record.

Giving the benefit of the doubt to the Veteran, it is at least as 
likely as not that the Veteran's in service exposure to asbestos 
at least contributed to his development of these plaques.  While 
the expert opined that it was more likely that the majority of 
the Veteran's development of asbestos related pleural plaques was 
due to his longer post-service exposure to asbestos, he 
classified this opinion as a "clinical hunch" or a "guess."  
Importantly, the examiner noted that it would be speculative to 
conclude that the Veteran's in service asbestos exposure did not 
contribute in some way to the development of the Veteran's 
asbestos related plaques in the lungs.  It is noted that earlier 
examiners had also raised the likelihood that current pulmonary 
pathology is related to asbestos exposure in service.

In reaching this conclusion, all doubt was resolved in the 
Veteran's favor.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a pulmonary disorder manifested by 
asbestos related pleural plaques is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


